        Case 1:20-cv-11868-FDS Document 39 Filed 07/21/21 Page 1 of 1




-                     UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS




Donald C. Kupperstein

                 Plaintiff
                                               CIVIL ACTION
            V.
                                               NO. 20-11868-FDS


Charles D. Baker et al.

                 Defendant


                          ORDER OF DISMISSAL


Saylor, C. J.


       In accordance with the Court's Memorandum and dated July 21, 2021
it is hereby ORDERED that the above-entitled action be and hereby is
DISMISSED.


                                         By the Court,


7/21/2021                                 /s/ Christina McDonagh
     Date                                     Deputy Clerk
